Appeal by defendant from a judgment of the Supreme Court, Kings County (Cooperman, J.), rendered July 15, 1982, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant seeks reversal of the instant judgment solely in the event we were to reverse a judgment of the Supreme Court, Kings County (Murray, J.), rendered January 11, 1982. Defendant contends that a reversal of the foregoing, unrelated judgment would warrant a reversal of the instant judgment because the plea herein “[w]as taken in reliance on the prior conviction”. In light of our disposition of the appeal from the prior judgment (People v Jones, 111 AD2d 264 [No. 44]), there is concededly no basis for a reversal of the judgment herein (see, People v Landy, 59 NY2d 369). In any event, defendant’s contention is without merit (see, People v Lowrence, 41 NY2d 303). Lazer, J. P., Bracken, Rubin and Eiber, JJ., concur.